DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recites “pivoting in a main plane about a transverse axis, perpendicular to this main plane…” The claim does not define where the main plane is making the claim unclear. The claim should be clarified to read “a main plane parallel to the two longitudinal edges” or “a main plane orthogonal to the face side and the back side.”
The term “substantially parallel” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritland (US Patent 7,166,073).
With respect to claim 1, Ritland discloses a tool (See figs 4, 13-17 below) for retracting soft tissue covering lumbar vertebrae, including a retractor (figs 4, 12 and 14) having a back side (See fig 13 below) designed to face the soft tissue, a face side(see fig 13 below) opposite said back side and two longitudinal edges (see fig 13 below), this retractor including a rear portion forming a handle (fig 4, 12)), and a front portion (fig 4, 14) having a front end designed to act as a support on a vertebra (abstract) in order to perform a pivoting in a main plane (plane of drawing figure 13) about a transverse axis (abstract), perpendicular to this main plane, to apply the back side of the retractor on the soft tissue in order to push them back (col. 11, 17-25, retraction of the muscles), wherein the  front portion comprises at least one front transverse edge (fig 13, 19 and 42) extended forward by a support plate (see fig 13 below) substantially parallel to the main plane and equipped with a hooking contour (fig 15, 22) on the vertebra. With respect to claim 2, Ritland discloses wherein the hooking contour of the support plate is oriented towards the face side (fig 13, facing up). With respect to claim 3, Ritland discloses wherein the .

    PNG
    media_image1.png
    776
    729
    media_image1.png
    Greyscale

Claim(s) 1, 2, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeVahn et al. (US pub 2007/0083086).
With respect to claim 1, LeVahn discloses a tool (See figs 2-3, 14-17 below) for retracting soft tissue covering lumbar vertebrae, including a retractor (figs 3, 12) having a back side (See fig 3 below) designed to face the soft tissue, a face side (see fig 3 below) opposite said back side and two longitudinal .

    PNG
    media_image2.png
    780
    533
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritland (US Patent 7,166,073) in view of Sun et al. (US Patent 8,801,626).
With respect to claim 10, Ritland discloses the claimed invention except for the retractor includes radiological marks.
Sun et al. discloses surgical tools having radiological marks (fig 13A, 1302, 1303) to help localize and accurately position the device (col. 33, ll. 62) With respect to claim 11, Sun discloses the tool including a longitudinal line forming a radiological marks (fig 13A, 1302 and 1303 extend a length of the tool). With respect to claim 12, Dun discloses the tool including a mark having an asymmetry relative to the median plane of the tool (fig 13A the marks are asymmetrical placed along the length of the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ritland to include radiological marks in view of Sun in order to help localize and accurately position the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8152714 B2 discloses a retractor tool having transverse support plates and a bridge
US 5558622 A discloses a retractor with a contour hook
US 20070244489 A1 discloses a retractor tool having transverse support plates
US 20070162040 A1 discloses a retractor tool having transverse support plates and a bridge
US 20070043265 A1 discloses a retractor with a stop




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773